Exhibit 10.69

AMENDMENT OF OPTION AGREEMENT

 

This Amendment to Stock Option Agreement (“Amendment”) is entered into as of
November 15, 2019 by and between Mission Broadcasting, Inc. (“Mission”), Dennis
Thatcher (“Thatcher”), Nancie J. Smith (“Smith”), and Nexstar Broadcasting, Inc.
(“Nexstar”).  Each of the foregoing may be referred to herein as a “party” and
collectively as the “parties.”

 

WHEREAS, Mission is the Federal Communications Commission (“FCC”) licensee of
television broadcast stations located throughout the United States (the
“Station”).

 

WHEREAS, Nexstar, Mission, Thatcher and Smith are parties that certain Stock
Option Agreement dated as of November 29, 2011, which outlines the terms and
conditions upon which Nexstar may purchase the stock of Mission from Smith and
Thatcher consistent with the rules and written policies of the FCC (the “Option
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meaning assigned to such terms in the Option Agreement.

 

WHEREAS, the Option Agreement’s expiration date is the eighth anniversary of the
Option Agreement.

 

WHEREAS, the parties desire to extend the Option Agreement for an additional one
(1) year term.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

 

1.

Option Expiration Date.  The parties hereby agree to extend the expiration date
of the Option Agreement to November 30, 2020.

 

 

2.

No Other Amendment.  No terms of the Stock Option Agreement, other than the
Option Expiration Date, are amended or modified by this Amendment, and the Stock
Option Agreement, as so extended hereby, remains in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

MISSION BROADCASTING, INC.

 

 

 

By:_/s/ Dennis Thatcher_______

     Dennis Thatcher

     President

 

 

_/s/ Dennis Thatcher__________

Dennis Thatcher

 

 

 

NEXSTAR BROADCASTING, INC.

 

 

 

By:_/s/ Thomas E. Carter_________

     Thomas E. Carter

     EVP & Chief Financial Officer

 

 

_/s/ Nancie J. Smith_____________

Nancie J. Smith

 